HOUSTON, Justice.
The sole issue in these consolidated appeals is whether the Barbour Circuit Court erred when it denied the appellants’ motions to compel arbitration on the basis that the relevant arbitration agreement bars the arbitrator from awarding punitive damages (although the right to enforce this provision was waived) and contains no severability clause. The initial briefs in this case were filed before the release of our decision in Ex parte Celtic Life Insurance Co., 834 So.2d 766 (Ala.2002), which involved the same arbitration agreement and the same issue, and which is therefore dispositive of these appeals. In accordance with Ex parte Celtic Life Insurance Co., we reverse the trial court’s order denying the appellants’ motions to compel arbitration and remand the cases for further proceedings.
REVERSED AND REMANDED.
LYONS, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.
MOORE, C.J., dissents.